Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because “a variable cycle of turbomachinery” in line 3 should be --a variable cycle of a turbomachinery--.
Claim 2 is objected to because “power production and absorption subsystems” in lines 5-6 should be --power production and power absorption subsystems-- (due to later reference at lines 10-11 of claim 2).
Claim 8 is objected to because “a variable cycle of turbomachinery” in line 3 should be --a variable cycle of a turbomachinery--.
Claim 12 is objected to because “electric current from the battery system or an auxiliary power unit” in lines 4-5 should be --electric current from the battery system or electric current from an auxiliary power unit--.
Claim 14 is objected to because “a variable cycle of turbomachinery” in line 9 should be --a variable cycle of a 
Claim 15 is objected to because “wherein determining” in line 1 should be --where the step of determining--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“actuation system” (claims 1, 5, 7, 8, 10, 11, 14, 18, and 20) -- Para 9 of the Instant Specification - “the actuation system includes one or more of a variable area nozzle, a variable fan blade angle, an adaptive fan system, and a rotating fan inlet guide vane.”; and Para 12 of the Instant Specification - “the actuation system includes a variable area turbine”;
“electric component” (claims 1, 3, 4, 6, 14, 16, 17, and 19) -- Para 5 of the Instant Specification - “the electric component is a motor-generator”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (U.S. 2010/0251726).
Re claim 1:
Jones discloses a variable cycle system (Fig. 1) of a gas turbine engine (10, gas turbine engine - Para 14), the variable cycle system (Fig. 1) comprising: 
an actuation system (Para 15 - “variable vanes and variable inlet and exhaust nozzles” (a type of actuation system consistent with Instant Specification as described in Paras 12-13)) configured to adjust a variable cycle (Para 49 - “…rotor speed of low spool…” (a type of turbomachinery variable cycle as described in Para 49 - “…rotor speed of low spool is increased using compressor variable vanes, nozzles…”)) of turbomachinery (14, low spool - Para 14; and 16, high spool - Para 14 (person having ordinary skill in the art would recognize elements 14 and 16 collectively as a type of turbomachinery as they are described in Para 14 including low pressure compressor 22, 
an electric component (32, generator-starter - Para 14 (a type of electrical component as described in Para 34 - “generator-starter 32 acts as a motor as it received electrical power”)) operable to provide a shaft power supply (Para 34 - “generator-starter 32 acts as a motor as it receives electric power ∆Y from power controller 34 and drives high spool 16 rotor speeds to higher speeds and a higher potential energy state”) or a load (Para 21- “…generator-starter 32 extracts power X+∆Y…from high spool 16…”) corresponding respectively to an adjustment of the turbomachinery (Para 21 - “…without overburdening the operation of HPC 26…”; and Para 34 - “…drives high spool 16 rotor speeds to higher speeds…”); and 
a controller (20, engine controller - Para 14; and 34, power controller - Para 19 (person having ordinary skill in the art would recognize elements 20 and 34 collectively as a type of controller as they are both controllers in the gas turbine engine 10 as described in Para 20 and work in conjunction with each other per Para 33 - “engine controller 20 operates in conjunction with power controller 34”)) operable to adjust an output of either or both of the actuation system (Para 15 - “Engine controller 20…controls the operation of other systems such as variable vanes and variable inlet and exhaust nozzles”) and the electric component (see Fig. 4A and Para 34 - “excess to maintain steady state thrust production of engine 10.”) and cycle responses (Para 36 - “…to reduce the instantaneous impact on low spool 14 when the load is initially applied…”).
Re claim 2:
Jones discloses wherein the controller (20/34) is further operable to: 
receive a control input (Para 16 - “…As more thrust is demanded from the engine 10, more fuel is injected…controller 20 manages the fuel supply…” (demanded thrust is a type of control input which must be received by 20 in order to perform stated function)); 
determine a plurality of current operating conditions of the gas turbine engine (10)(Para 19 - “engine 10...operating at normal, steady state operating conditions”, Para 26 - “…detects the associated drop in thrust output of engine 10 due to the decrease in the speed of low spool 14…”; Para 32 “…Engine 10 provides steady state power…” and “…Engine 10 has load signal controller 36 to alert engine 10 of a pending large electric power load”); 
calculate a plurality of commands (see Figs. 4A-4D; Para 34 (describes calculation of commands associated with Fig. 4A); Para 36 (describes calculation of 
communicate the commands to the power production, power absorption, and one or more other actuation subsystems (Para 49 - “fan and compressor variable vanes, nozzles, fuel flow” (a type of actuation subsystem))(see Fig. 4B (results of communication of commands to 30 and 32 shown by resulting outputs “Z-∆Y” and “X+∆Y” respectively), Paras 35-36 (description of results of communication of commands to 30 and 32 shown in Fig. 4B), and Para 49 - “…rotor speed of low spool 14 is increased during pulse initiation increased such that it is near its maximum. This is 
Re claim 3:
Jones discloses wherein the electric component (32) is a motor-generator (Para 34 - “generator-starter 32 acts as a motor…”).
Re claim 4:
Jones discloses wherein the electric component (32) absorbs power as an electric generator (see Fig. 4B and Para 35 - “generator-starter extracts power X+∆Y from high spool 16”) to produce electrical power for an aircraft use (Para 37 - “a pseudo-steady-state period where power controller 34 provides a continuous Z power plus X power from generator 30 and from starter-generator 32. Power controller 34 routes Z and X power to both the steady state SS and transient T loads.”; and Claim 25 - “the steady state load comprises an engine and aircraft system load”) or recharging of a battery system.
Re claim 6:
Jones discloses wherein the electric component (32) adds power as an electric motor (Para 34 - “…generator-starter 32 acts as a motor as it receives electric power ∆Y… and drives high spool 16…”).
Re claim 7:
Jones discloses wherein the actuation system (Para 15 - “variable vanes and variable inlet and exhaust nozzles”) comprises one or more of a variable area nozzle (Para 15 - “variable vanes and variable inlet and exhaust nozzles” (variable inlet and 
Re claim 8:
Jones discloses a propulsion system (Fig. 1 (a type of propulsion system as described in Para 14)) comprising: 
a gas turbine engine (10, gas turbine engine - Para 14); 
an actuation system (Para 15 - “variable vanes and variable inlet and exhaust nozzles” (a type of actuation system consistent with Instant Specification as described in Paras 12-13)) configured to adjust a variable cycle (Para 49 - “…rotor speed of low spool…” (a type of turbomachinery variable cycle as described in Para 49 - “…rotor speed of low spool is increased using compressor variable vanes, nozzles…”)) of turbomachinery (14, low spool - Para 14; and 16, high spool - Para 14 (person having ordinary skill in the art would recognize elements 14 and 16 collectively as a type of turbomachinery as they are described in Para 14 including low pressure compressor 22, drive fan 23, low pressure turbine 24, high pressure compressor 26, and high pressure turbine 28)) of the gas turbine engine (10)(Para 49 - “…rotor speed of low spool 14 is increased during pulse initiation increased such that it is near its maximum. This is accomplished using various electrical and mechanical engine controls such as fan and compressor variable vanes, nozzles, fuel flow, engine controller 20 and power controller 34”); and 
a variable cycle system compensation means (interpreted under 112(f) as “motor-generator” per Para 14 of the Instant Specification)(32, generator-starter - Para 14 (a type of motor generator as described in Para 34 - “generator-starter 32 acts as a motor…”)) operable to provide a shaft power supply (Para 34 - “generator-starter 32 acts as a motor as it receives electric power ∆Y from power controller 34 and drives high spool 16 rotor speeds to higher speeds and a higher potential energy state”) or a load (Para 21- “…generator-starter 32 extracts power X+∆Y…from high spool 16…”) corresponding respectively to an adjustment of the turbomachinery for separate control of thrust (see Fig. 4A and Para 34 - “…excess power ∆Y is directed to generator-starter 32 through power controller 34.  During precursor operation, generator-starter 32 acts as a motor as it receives electric power ∆Y from power controller 34 and drives high spool 16 rotor speeds to higher speeds and a higher potential energy state.  At which time, engine controller 20 undertakes measures, such as increasing fuel supply to combustor 18, to maintain steady state thrust production of engine 10.”) and cycle responses (Para 36 - “…to reduce the instantaneous impact on low spool 14 when the load is initially applied…”).
Re claim 9:
Jones discloses wherein the variable cycle system compensation means (32) performs control operations based on one or more of a thrust command (Para 16 - “…As more thrust is demanded from the engine 10…” (demanded thrust is a type of thrust command) and Para 34 - “…excess power ∆Y is directed to generator-starter 32 through power controller 34.  During precursor operation, generator-starter 32 acts as a motor as it receives electric power ∆Y from power controller 34 and drives high spool 16 rotor speeds to higher speeds and a higher potential energy state…to maintain steady state thrust production of engine 10
Re claim 11:
Jones discloses wherein the variable cycle system compensation means (32) comprises an electric motor (Para 34 - “…generator-starter 32 acts as a motor as it receives electric power ∆Y from power controller 34 and drives high spool 16…”), and the actuation system (Para 15 - “variable vanes and variable inlet and exhaust nozzles”) comprises one or more of a variable area nozzle (Para 15 - “variable vanes and variable inlet and exhaust nozzles” (variable inlet and exhaust nozzles are types of variable area nozzles)), a variable fan blade angle, an adaptive fan system, and a rotating fan inlet guide vane.
Re claim 14:
Jones discloses a method of variable cycle compensation in a gas turbine engine (10, gas turbine engine - Para 14), the method comprising: 
receiving a control input (Para 16 - “…As more thrust is demanded from the engine 10, more fuel is injected…controller 20 manages the fuel supply…” (demanded thrust is a type of control input which must be received by 20 in order to perform stated function)) at a controller (20, engine controller - Para 14; and 34, power controller - Para 19 (person having ordinary skill in the art would recognize elements 20 and 34 collectively as a type of controller as they are both controllers in the gas turbine engine 10 as described in Para 20 and work in conjunction with each other per Para 33 - “engine controller 20 operates in conjunction with power controller 34”)) of the gas turbine engine (10); 
determining a plurality of current operating conditions of the gas turbine engine (10)(Para 19 - “engine 10...operating at normal, steady state operating conditions”, Para thrust output of engine 10 due to the decrease in the speed of low spool 14…”; Para 32 “…Engine 10 provides steady state power…” and “…Engine 10 has load signal controller 36 to alert engine 10 of a pending large electric power load”); and 
adjusting an output of either or both of an actuation system (Para 15 - “variable vanes and variable inlet and exhaust nozzles” (a type of actuation system consistent with Instant Specification as described in Paras 12-13)) and an electric component (32, generator-starter - Para 14 (a type of electrical component as described in Para 34 - “generator-starter 32 acts as a motor as it received electrical power”)) for separate control of thrust (see Fig. 4A and Para 34 - “…excess power ∆Y is directed to generator-starter 32 through power controller 34.  During precursor operation, generator-starter 32 acts as a motor as it receives electric power ∆Y from power controller 34 and drives high spool 16 rotor speeds to higher speeds and a higher potential energy state.  At which time, engine controller 20 undertakes measures, such as increasing fuel supply to combustor 18, to maintain steady state thrust production of engine 10.”) and cycle responses (Para 36 - “…to reduce the instantaneous impact on low spool 14 when the load is initially applied…”) based on the control input and the current operating conditions (Paras 31 and 33), 
wherein the actuation system (Para 15 - “variable vanes and variable inlet and exhaust nozzles”) is configured to adjust a variable cycle (Para 49 - “…rotor speed of low spool…” (a type of turbomachinery variable cycle as described in Para 49 - “…rotor speed of low spool is increased using compressor variable vanes, nozzles…”)) of turbomachinery (14, low spool - Para 14; and 16, high spool - Para 14 (person having and drives high spool 16 rotor speeds to higher speeds and a higher potential energy state”) or a load (Para 21- “…generator-starter 32 extracts power X+∆Y…from high spool 16…”) corresponding respectively to an adjustment of the turbomachinery (Para 21 - “…without overburdening the operation of HPC 26…”; and Para 34 - “…drives high spool 16 rotor speeds to higher speeds…”).
Re claim 15:
Jones discloses wherein determining the plurality of current operating conditions of the gas turbine engine (10)(Para 19 - “engine 10...operating at normal, steady state operating conditions”, Para 26 - “…detects the associated drop in thrust output of engine 10 due to the decrease in the speed of low spool 14…”; Para 32 “…Engine 10 provides steady state power…” and “…Engine 10 has load signal controller 36 to alert engine 10 of a pending large electric power load”) is performed using a control model (Para 32 - “…Engine 10 has load signal controller 36 to alert engine 10 of a pending large electric power load. In response to precursor signal S, power extraction system 12 selectively increases the inertia energy of high spool 16 by driving electric power AY from generator 30 into starter-generator 34” (a type of control model)) and a plurality of actuator parameters (Para 49 - “the rotor speed of low spool 14 is increased... using various electrical and mechanical engine controls such as fan and compressor variable vanes, nozzles, fuel flow, engine controller 20, and power controller 34”), sensor values (Para 26 - “…detects the associated drop in thrust output of engine 10 due to the decrease in the speed of low spool…until the speed of low spool 14 is increased back to steady state levels” (plurality of speed values of low spool must be accomplished via sensor(s))), and limits (Para 47 - “maximum rotor speed of low spool 14 such as is pre scribed by mechanical limitations” and Para 49 - “rotor speed of low spool 14 is increased during pulse initiation increased such that it is near its maximum.”).
Re claim 16:
Jones discloses wherein the electric component (32) is a motor-generator (Para 34 - “generator-starter 32 acts as a motor…”).
Re claim 17:
Jones discloses wherein the electric component (32) absorbs power as an electric generator (see Fig. 4B and Para 35 - “generator-starter extracts power X+∆Y from high spool 16”)) to produce electrical power for an aircraft use (Para 37 - “a pseudo-steady-state period where power controller 34 provides a continuous Z power plus X power from generator 30 and from starter-generator 32. Power controller 34 routes Z and X power to both the steady state SS and transient T loads.”; and Claim 25 - “the steady state load comprises an engine and aircraft system load”) or
Re claim 19:
Jones discloses wherein the electric component (32) adds power as an electric motor (Para 34 - “…generator-starter 32 acts as a motor as it receives electric power ∆Y… and drives high spool 16…”).
Re claim 20:
Jones discloses wherein the actuation system (Para 15 - “variable vanes and variable inlet and exhaust nozzles”) comprises one or more of a variable area nozzle (Para 15 - “variable vanes and variable inlet and exhaust nozzles” (variable inlet and exhaust nozzles are types of variable area nozzles)), a variable fan blade angle, an adaptive fan system, and a rotating fan inlet guide vane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. 2010/0251726), as applied to claims 2, 8, and 14 above, in view of Surace (U.S. 2016/0186600).
Re claim 5:
Jones fails to disclose wherein the actuation system comprises a variable area turbine.
Surace teaches wherein an actuation system (100, variable area turbine arrangement - Para 38 (a type of actuation system consistent with Instant Specification as described in Paras 12-13)) comprises a variable area turbine (Para 38 - “variable area turbine arrangement”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the actuation system of Jones after the actuation system of Surace (thereby including the variable area turbine of Surace in the system of Jones) for the advantage of being able to change a flow area of the turbine (Surace; Para 42 - “…influences the flow area of the first turbine section”; Alternatively, it is possible to alter the flow area between two adjacent vanes by providing ore or more variable vanes…”).
Re claim 10:
Jones discloses wherein the variable cycle system compensation means (32) comprises a generator (Para 34 - “generator-starter 32”).
Jones fails to disclose wherein the actuation system comprises a variable area turbine.
Surace teaches wherein an actuation system (100, variable area turbine arrangement - Para 38 (a type of actuation system consistent with Instant Specification as described in Paras 12-13)) comprises a variable area turbine (Para 38 - “variable area turbine arrangement”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the actuation system of Jones after the actuation system of Surace (thereby including the variable area turbine of Surace in the system of Jones) for the advantage of being able to change a flow area of the turbine (Surace; Para 42 - “…influences the flow area of the first turbine section”; Para 45 - “…to influence the flow area of the second turbine section”) which allows for optimization for multiple flight points (Surace; Para 5 - “…vanes can be manufactured to a fixed flow area that is optimized for a single flight point. Alternatively, it is possible to 
Re claim 18:
Jones fails to disclose wherein the actuation system comprises a variable area turbine.
Surace teaches wherein an actuation system (100, variable area turbine arrangement - Para 38 (a type of actuation system consistent with Instant Specification as described in Paras 12-13)) comprises a variable area turbine (Para 38 - “variable area turbine arrangement”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the actuation system of Jones after the actuation system of Surace (thereby including the variable area turbine of Surace in the system of Jones) for the advantage of being able to change a flow area of the turbine (Surace; Para 42 - “…influences the flow area of the first turbine section”; Para 45 - “…to influence the flow area of the second turbine section”) which allows for optimization for multiple flight points (Surace; Para 5 - “…vanes can be manufactured to a fixed flow area that is optimized for a single flight point. Alternatively, it is possible to alter the flow area between two adjacent vanes by providing ore or more variable vanes…”).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. 2010/0251726), as applied to claim 8 above, in view of Phan et al. (U.S. 2018/0079516).
Re claim 12:
generator-starter 32 acts as a motor…”) operable in a generator mode (see Fig. 4B and Para 35 - “generator-starter extracts power X+∆Y from high spool 16”) to charge a system (Para 35 - “generator-starter extracts power X+∆Y from high spool 16 and directs it back to power controller 34.  As such, an excess of energy is stored up”) and in a motor mode (see Fig. 4A and Para 34 - “generator-starter 32 acts as a motor”) to provide supplemental rotation force to the gas turbine engine (10)(Para 34 - “generator-starter 32 acts as a motor as it receives electric power ∆Y from power controller 34 and drives high spool 16 rotor speeds to higher speeds and a higher potential energy state”) based on electric current from the system (Para 34 - “generator-starter 32 acts as a motor as it receives electric power ∆Y from power controller 34”) or an auxiliary power unit.
Jones fails to disclose a battery system.
Phan teaches a battery system (216, one or more batteries - Para 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system (the system that is charged) of Jones after the battery system of Phan for the advantage of being able to store electrical energy (Phan; Para 44 - “energy stored in the batteries”) to be able to provide additional electrical power in response to sudden demands for power that may occur during flight (Phan; Para 44 - “…to provide additional electrical power … in response to sudden demands for power that may occur during flight..”).
Re claim 13:
flight operations...”) to power one or more electrical system (Jones; see Figs. 4A-4D - power “X” is shown directed from 34 to 35 (35 is a type of electrical system as Para 32 describes “aircraft systems 35 utilizing power generated from generator 30”, generator 30 is a low spool generator per Para 14, and Claim 24 describes the low spool generator providing electrical power)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stockwell (U.S. 2017/0058786) discloses a variable cycle system (Fig. 1) of a gas turbine engine (10), the variable cycle system comprising an actuation system (Para 59 - “variable control surfaces e.g., variable stators”); and electric component (Para 48 - “electric generator”); and a controller operable to adjust an output of the electric component for separate control of thrust and cycle response (see Paras 10, 15, 17, and 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/11/21